Exhibit 10.1
SETTLEMENT AGREEMENT AND RELEASE
     This Settlement Agreement (“Agreement”) is made and entered into as of this
16th day of October, 2008, by and between: (1) Advanced BioEnergy, LLC (“ABE”),
Troy Otte, Robert E. Bettger, Keith E. Spohn, Robert W. Holmes, Richard W.
Hughes, Larry L. Cerny, Dale Locken, John E. Lovegrove and Thomas A. Ravencroft,
on the one hand (together, the “ABE Parties”), and (2) Ethanol Investment
Partners, LLC (“EIP”) and Ethanol Capital Management, LLC (“ECM”), on the other
hand (together, the “ECM Parties”).
Recitals
     This Agreement is made and entered into regarding the following facts:
     WHEREAS, ABE and EIP entered a Note Purchase Agreement dated April 20,
2007, (the “Note Purchase Agreement”);
     WHEREAS, EIP purchased $10,000,000 of convertible notes from ABE under the
Note Purchase Agreement on April 27, 2007, and $15,929,436 of convertible notes
from ABE under the Note Purchase Agreement on June 20, 2007 (such notes are
referred to collectively as the “Convertible Notes”);
     WHEREAS, ABE, EIP, Mr. Otte, Mr. Bettger, Mr. Spohn, Mr. Holmes,
Mr. Hughes, Mr. Cerny, Mr. Locken, and Mr. Lovegrove, entered into a Voting
Agreement dated May 4, 2007 (the “Voting Agreement”);
     WHEREAS, disputes have arisen among the parties regarding (1) the terms of
the Note Purchase Agreement and the Convertible Notes, (2) information disclosed
by each party to the other on or prior to the date of this Agreement, and
(3) decisions made and actions taken in connection with ABE’s business on or
prior to the date of this Agreement (collectively, the

 



--------------------------------------------------------------------------------



 



“Dispute,” and any legal claims arising or that could arise out of or in
connection with the dispute, collectively the “Claims”); and
     WHEREAS, the undersigned parties are desirous of resolving the Dispute,
with prejudice and on the merits and of discharging and releasing the Claims and
all other claims arising out of or related thereto;
     NOW, THEREFORE, for the valuable consideration described below, the receipt
and sufficiency of which is hereby expressly acknowledged, the undersigned
mutually agree as follows:
Conversion
     1. Concurrently with execution of this Agreement, EIP will deliver to ABE a
fully-executed Member Signature Page attached hereto as Exhibit A and surrender
or cause to be surrendered to ABE the Convertible Notes, duly endorsed.
     2. Within one business day of receipt of the Member Signature Page and
endorsed Convertible Notes as described in Paragraph 1, ABE will issue to EIP
2,750,000 Units of the Company (as defined in the Third Amended and Restated
Operating Agreement of ABE, dated as of February 1, 2006). ABE shall promptly
issue and deliver to EIP confirmation that the Units have been issued pursuant
to this Paragraph 2.
Mutual Releases
     3. The ECM Parties and all and each of the ECM Parties’ past or present
officers, directors, employees, agents, partners, members, shareholders,
principals, representatives, assigns, predecessors, attorneys, parents,
affiliates, subsidiaries, and successors and predecessors in interest
(specifically including, but not limited to, Ethanol Capital Partners, LP), in
the case of natural persons in both their official and personal capacities, and
all other persons, firms, and

-2-



--------------------------------------------------------------------------------



 



companies acting in concert with any of them, on the one hand, and the ABE
Parties and all and each of the ABE Parties’ past or present officers,
directors, employees, agents, partners, members, shareholders, principals,
representatives, assigns, predecessors, attorneys, parents, affiliates,
subsidiaries, and successors and predecessors in interest, in the case of
natural persons in both their official and personal capacities, and all other
persons, firms, and companies acting in concert with any of them, on the other
hand, agree to release the other and all of the other’s past or present
officers, directors, employees, agents, partners, members, shareholders,
principals, representatives, assigns, predecessors, attorneys, parents,
affiliates, subsidiaries, and successors and predecessors in interest
(specifically including, but not limited to, Ethanol Capital Partners, LP), in
the case of natural persons in both their official and personal capacities, and
all other persons, firms, and companies acting in concert with any of them, from
any and all rights, claims, liabilities, demands, actions, proceedings and
causes of action of every kind and nature whatsoever, known or unknown, related
to the Dispute, the Claims, and any other matters related to the conduct of the
ECM Parties and the conduct of ABE’s business, including all facts,
circumstances, transactions, events, occurrences, acts, omissions or failures to
act, of whatever kind or character. This release specifically includes, but is
not limited to, all rights, claims, liabilities, demands, actions, proceedings
and causes of action of every kind and nature whatsoever, including all claims,
liabilities or demands for the payment of any claimed monetary obligation, for
the conversion of principal or interest under the Convertible Notes at any given
price, for rescission or damages related to alleged misrepresentation or
omission, and alleged violation of Federal securities law, for breach of duty of
any kind, for defamation, or for tortious interference, from the beginning of
time to the date of this Agreement.

-3-



--------------------------------------------------------------------------------



 



Covenant Not to Sue
     4. The ECM Parties, and all and each of the ECM Parties’ officers,
directors, employees, agents, partners, members, shareholders, principals,
representatives, assigns, predecessors, attorneys, parents, affiliates,
subsidiaries, and successors and predecessors in interest (specifically
including, but not limited to, Ethanol Capital Partners, LP), in the case of
natural persons in both their official and personal capacities, and all other
persons, firms, and companies acting in concert with any of them, on the one
hand, and the ABE Parties, and all and each of the ABE Parties’ past and present
officers, directors, employees, agents, partners, members, shareholders,
principals, representatives, assigns, predecessors, attorneys, parents,
affiliates, subsidiaries, and successors and predecessors in interest, in the
case of natural persons in both their official and personal capacities, and all
other persons, firms, and companies acting in concert with any of them, on the
other hand, hereby covenant and agree not to sue or bring any legal or equitable
claim of any kind against the other that arise out of, is based in whole or in
part upon, relates to, or exists by reason of the Dispute, the Claims, and any
other matters related to the conduct of the ECM Parties and any other matters
related to the conduct of ABE’s business, including all facts, circumstances,
transactions, events, occurrences, acts, omissions or failures to act, of
whatever kind or character. This covenant not to sue specifically includes, but
is not limited to, claims for breach of contract, breach of duty of any kind,
fraud, fraudulent inducement, breach of Federal securities law, defamation, or
tortuous interference occurring prior to the date of this Agreement.
Further Assurances
     5. The ECM Parties, on their own behalf and on behalf of all and each of
their officers, directors, employees, agents, partners, members, shareholders,
principals,

-4-



--------------------------------------------------------------------------------



 



representatives, assigns, predecessors, attorneys, parents, affiliates,
subsidiaries, and successors and predecessors in interest (specifically
including, but not limited to, Ethanol Capital Partners, LP), and all other
persons, firms, and companies acting in concert with any of them, hereby agree
that they will not cooperate with any person or entity that is not a party to
this Agreement or excepted under Paragraph 6(a) – (f) of this Agreement, in
considering, investigating, or bringing a claim against any of the ABE Parties
and/or all and each of their past and present officers, directors, employees,
agents, partners, members, shareholders, principals, representatives, assigns,
predecessors, attorneys, parents, affiliates, subsidiaries, and successors and
predecessors in interest, and all other persons, firms, and companies acting in
concert with any of them, for any matter, or in considering or proposing any
action prior to the next annual meeting of ABE members which would be reasonably
likely to result in the removal or dismissal of the current members of the ABE
board of directors (provided that nothing herein shall prohibit the ECM Parties
from taking any such action in connection with or as part of the next regularly
scheduled annual meeting of ABE members at which members of the Board are
elected), nor will they provide information related to ABE to any party that the
ECM Parties reasonably believe, or reasonably should believe, may be
considering, investigating, or bringing a claim against any of the ABE Parties
for any matter. If any of the ECM Parties receives a subpoena or request for
information regarding any of the ABE Parties, the ECM Parties will promptly
notify ABE and cooperate with ABE to formulate an appropriate response to the
extent practicable and legally allowable.
Confidentiality
     6. The undersigned parties and their respective counsel agree to keep the
terms of this Agreement, confidential, and further agree not to disclose this
Agreement or its terms to any

-5-



--------------------------------------------------------------------------------



 



person except (a) pursuant to a valid order or subpoena of a court or
administrative tribunal of competent jurisdiction; (b) at the request of a
regulatory governmental agency with a legal right to demand such information;
(c) as may be necessary to enforce their respective rights under this Agreement;
(d) in transactions with taxing authorities; (e) in discussions with any party’s
respective legal counsel and accountants to the extent disclosure is necessary;
(f) as required under reporting obligations under Federal securities law; or
(g) as otherwise required by law. In the event that disclosure is sought under
Clauses (a) or (b) above, the party from whom disclosure is sought shall
promptly and prior to the actual disclosure notify the remaining parties of the
disclosure request or demand so that remaining parties may object to disclosure
through appropriate motions. The party from whom disclosure is sought shall
also, prior to actually making disclosure and to the extent practicable and
legally allowable, allow the remaining parties to make timely and appropriate
objections to the disclosure.
No Admission Of Liability
     7. It is expressly acknowledged and agreed that each undersigned party at
all times has denied, and still denies, liability for any claims that could be
asserted against it related to the Dispute, the Claims, and any other matters
related to the conduct of the ECM Parties and any other matters related to the
conduct of ABE’s business, including all facts, circumstances, transactions,
events, occurrences, acts, omissions or failures to act, of whatever kind or
character, and that the consideration given as aforesaid is paid and accepted in
compromise and full settlement of disputed claims. Neither this Agreement nor
the settlement provided herein is, may be construed as, or may be used as, an
admission by or against any undersigned party of any fault, wrongdoing, or
liability.

-6-



--------------------------------------------------------------------------------



 



No Conditions
     8. The Parties agree that this Agreement is not conditioned on any facts or
events, and will be effective regardless of whether any other proposed or
contemplated transactions involving ABE take place. The Parties agree that,
other than a breach of this Agreement as set forth herein, no fact, evidence,
event or transaction currently unknown, but which may hereafter become known to
such Party, shall affect in any manner the final and unconditional nature of the
terms of this Agreement, including the releases contained herein.
Miscellaneous Provisions
     9. The undersigned parties represent that they have full authority to enter
this Settlement Agreement and to provide the releases and covenants set forth in
this Agreement.
     10. This Agreement constitutes the entire agreement of the undersigned
parties concerning the subject matter hereof. It may not be supplemented or
changed orally.
     11. No breach of any provision of this Agreement by any party hereto can be
waived by any other party hereto, unless expressly done so in writing. Waiver of
any one breach shall not be deemed to be a waiver of any other breach of the
same or any other provisions hereof.
     12. The undersigned parties and their respective counsel have reviewed this
Agreement, and the rule of construction to the effect that any ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.
     13. Each of the undersigned parties acknowledges and represents that it has
had the opportunity to consult with legal, financial, and other professional
advisors as it deems appropriate in connection with its consideration and
execution of this Agreement. Each party further represents and declares that in
executing this Agreement, it has relied solely upon its own judgment, belief and
knowledge, and the advice and recommendation of its own professional

-7-



--------------------------------------------------------------------------------



 



advisors, concerning the nature, extent and duration of its rights, obligations
and claims, and that it has not been influenced to any extent whatsoever in
executing this Agreement by any representations or statements made by the other
party or its representatives, except those expressly contained or referred to
herein.
     14. This Agreement shall be binding upon, and shall inure to the benefit
of, the successors and assigns of the parties hereto.
     15. This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. Each party
irrevocably agrees that any legal action or proceeding with respect to this
Agreement brought by the other party hereto or its successors or assigns may be
brought and determined in the Chancery or other Courts of the State of Delaware
or the Federal Courts sitting within the State of Delaware, and each of the
parties hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect to its property, generally and unconditionally, to the
exclusive jurisdiction of the aforesaid courts.
     16. In the event legal action is brought for breach of, or to enforce, this
Agreement, the prevailing party shall be entitled to recover damages resulting
from the breach and reasonable attorneys’ fees and court costs.
     17. Should any part of this Agreement be declared or be determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall not be affected thereby and said illegal or invalid part, term,
or provision shall be deemed not to be a part of this Agreement.

-8-



--------------------------------------------------------------------------------



 



     18. This Agreement may be executed in counterparts, each of which shall be
deemed to be one and the same instrument. The undersigned parties shall exchange
among themselves original signed counterparts.
* * * * *
[signature pages follow]

-9-



--------------------------------------------------------------------------------



 



              Ethanol Investment Partners, LLC
 
            /s/ Scott Brittenham      
 
  By:   Scott Brittenham
 
  Its:   President & CEO
 
            Ethanol Capital Management, LLC
 
            /s/ Scott Brittenham      
 
  By:   Scott Brittenham
 
  Its:   President & CEO

Signature Page — Settlement Agreement and Release

 



--------------------------------------------------------------------------------



 



              Advanced BioEnergy, LLC
 
            /s/ Richard R. Peterson      
 
  By:   Richard R. Peterson
 
  Its:   CFO
 
            /s/ Troy Otte           Troy Otte
 
            /s/ Robert E. Bettger           Robert E. Bettger
 
            /s/ Keith E. Spohn           Keith E. Spohn
 
            /s/ Robert W. Holmes           Robert W. Holmes
 
            /s/ Richard W. Hughes           Richard W. Hughes
 
            /s/ Larry L. Cerny           Larry L. Cerny
 
            /s/ Dale Locken           Dale Locken
 
            /s/ John E. Lovegrove           John E. Lovegrove
 
            /s/ Thomas A. Ravencroft           Thomas A. Ravencroft

Signature Page — Settlement Agreement and Release

 